64 F.3d 655
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willie BRICE, Plaintiff-Appellant,v.Bishop L. ROBINSON, Secretary, Department of Public Safetyand Correctional Services;  Paul Davis, Chairman, MarylandParole Commission;  Richard L. Lanham, Commissioner,Division of Correction Headquarters;  Melanie C. Pereira,Deputy Commissioner, Division of Correction Headquarters;Unknown Agents and Employees of the Department of PublicSafety and Correctional Services, Defendants-Appellees.
No. 95-6847.
United States Court of Appeals, Fourth Circuit.
Submitted July 25, 1995.Decided Aug. 14, 1995.

Willie Brice, Appellant Pro Se.
D.Md.
AFFIRMED IN PART AND DISMISSED IN PART.
Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion dismissing Appellant's claims regarding his denial of parole and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Brice v. Robinson, No. CA-95-1129-S (D.Md. May 3, 1995).  To the extent that Appellant attempts to appeal the district court's order dismissing his final claim without prejudice, that order is not appealable.  Domino Sugar Co. v. Sugar Workers' Local Union 392, 10 F.3d 1064 (4th Cir.1993).  Consequently, that portion of the appeal is dismissed.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED IN PART, DISMISSED IN PART


*
 We also deny Appellant's motion for the appointment of counsel